




Exhibit 10.1
AMENDMENT NO. 2 (this “Amendment”), dated as of August 14, 2013, among CELANESE
CORPORATION, a Delaware corporation (“Holdings”), CELANESE US HOLDINGS LLC, a
Delaware limited liability company (the “Company”), CELANESE AMERICAS LLC (f/k/a
Celanese Americas Corporation), a Delaware limited liability company (“CALLC”),
the Lenders party hereto, and DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”), as
administrative agent and as collateral agent, to the Amended and Restated Credit
Agreement, dated as of April 2, 2007, as amended and restated as of September
29, 2010 (as amended by Amendment No. 1, dated January 23, 2013, and as further
amended, supplemented, amended and restated or otherwise modified prior to the
date hereof, the “Credit Agreement”), among Holdings, the Company, CALLC, DBNY
and the other parties thereto from time to time. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.
WHEREAS, pursuant to Section 9.08 of the Credit Agreement, the Loan Parties and
the Required Lenders wish to amend the Credit Agreement (i) to make certain
changes relative to the CL Facility and (ii) to clarify procedures for releases,
subordinations and/or nondisturbance agreements relating to any Liens created by
any Loan Document, and to take certain other actions, in connection with Project
Fairway (as defined below), in each case, as set forth in Section 1 below;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section I.Amendments. Effective as of the Amendment No. 2 Effective Date (as
defined below), the Required Lenders hereby agree as follows:
(a)    Section 1.01 shall be amended to add the following defined terms after
the definition of “Pro Forma” and before the definition of “Projections”:
“Project Fairway” shall mean the formation and operation of a joint venture
entity that is not a Subsidiary pursuant to that certain Joint Venture
Agreement, dated as of May 13, 2013, by and among Celanese International
Corporation, Celanese Ltd., and Mitsui & Co. Ltd., for the purpose of
manufacturing methanol for use by Subsidiaries of Holdings and others.


“Project Fairway JV Documentation” shall have the meaning assigned to such term
in Section 9.18.
(b)    Clause (iii) of Section 2.05(b) is amended to delete “; provided that no
RF Letter of Credit shall be issued unless a CL Letter of Credit could not be
issued in lieu thereof, giving effect to the aforesaid limitations”.
(c)    Section 2.08(d) is amended to replace “(or if less the remaining amount
of the Credit-Linked Commitments)” with “(or if less or in an amount other than
an integral multiple of $1.0 million, (x) the remaining amount of the
Credit-Linked Commitments or (y) such other amount as the Administrative Agent
shall agree in its sole discretion)”.




--------------------------------------------------------------------------------



(d)    Section 9.18 is amended to add, after the phrase “terminate such
Subsidiary Loan Party’s obligations under its Guarantee” and before the period
at the end thereof, the phrase “; provided, however, that, in furtherance of the
foregoing, at the request of Holdings with respect to Project Fairway (and
subject to the delivery of (i) such certifications by Holdings as the Collateral
Agent may reasonably request to the effect that the relevant transfer,
contribution, lease or easement is being, or will be, effected in compliance
with this Agreement and the other Loan Documents and (ii) such other supporting
documentation reasonably requested by the Collateral Agent), the Administrative
Agent and the Collateral Agent shall (and the Lenders hereby authorize the
Administrative Agent and Collateral Agent to) execute (a) releases of Liens in
favor of the Collateral Agent with respect to real or personal property to be
transferred, contributed or leased to the joint venture entity pursuant to the
joint venture agreement and/or other relevant contractual obligations of
Holdings and its Subsidiaries in respect of Project Fairway (the “Project
Fairway JV Documentation”), (b) non-disturbance agreements with respect to
easements contemplated by the Project Fairway JV Documentation on real property
owned by any Loan Party in favor of the joint venture entity pursuant to the
Project Fairway JV Documentation, and (c) subordination agreements for the
purpose of subordinating Liens in favor of the Collateral Agent to easements or
similar restrictions granted or to be granted on real property owned by a Loan
Party in furtherance of the “mitigation plan” in connection with any wetlands
permit needed for Project Fairway, each such release, subordination or
non-disturbance agreement to be (x) in a form reasonably satisfactory to the
Collateral Agent and (y) provided on such timetable as Holdings may reasonably
request in connection with and consistent with the terms of the Project Fairway
JV Documentation, notwithstanding that the relevant transfer, contribution,
lease or easement is to be effected subsequent to the date of such requested
release, subordination or non-disturbance (it being agreed that if the relevant
transfer, contribution or easement is not effected within 30 months, the
release, subordination or non-distribution, as applicable, shall be null and
void and Holdings shall cause any released assets to be pledged to the
Collateral Agent)”.
Section 2.    Representations and Warranties. The Company and Holdings, jointly
and severally, represent and warrant to the Administrative Agent and each of the
Lenders that:
(a)    The execution and delivery of this Amendment is within each of the
Company’s and Holdings’ organizational powers and has been duly authorized by
all necessary organizational action on the part of each of the Company and
Holdings. This Amendment has been duly executed and delivered by each of the
Company and Holdings and constitutes, a legal, valid and binding obligation of
each of the Company and Holdings, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally, subject to general principles of equity and subject
to implied covenants of good faith and fair dealing. This Amendment will not
violate any Requirement of Law in any material respect, will not violate or
result in a default or require any consent or approval under any indenture,
agreement or other instrument binding upon any Loan Party or its property, or
give rise to a right thereunder to require any payment

-2-

--------------------------------------------------------------------------------



to be made by any Loan Party, except in each case for violations, defaults or
the creation of such rights that would not reasonably be expected to result in a
Material Adverse Effect.
(b)    After giving effect to this Amendment, the representations and warranties
set forth in Article III of the Credit Agreement or in any other Loan Document
are true and correct in all material respects (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).
(c)    After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
Section 3.    Effectiveness. This Amendment shall become effective on the date
(the “Amendment No. 2 Effective Date”) on which (i) the Administrative Agent
shall have received counterparts of this Amendment executed by the Company,
Holdings, CALLC, DBNY, and the Required Lenders and (ii) each of the following
conditions shall have been satisfied in accordance with the terms thereof:
(a)    the representations and warranties set forth in Section 2 hereof shall be
true and correct as of the Amendment No. 2 Effective Date; and
(b)    the Company shall have paid all reasonable out of pocket costs and
expenses of the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment (including the reasonable fees and
expenses of Cahill Gordon & Reindel LLP as counsel to the Administrative Agent).
Section 4.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 5.    Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 6.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 7.    Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Collateral Agent, any other Agent, the
Issuing Bank or the Swingline Lender, in each case under the Credit Agreement or
any other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any

-3-

--------------------------------------------------------------------------------



other provision of either such agreement or any other Loan Document. Except as
expressly set forth herein, each and every term, condition, obligation, covenant
and agreement contained in the Credit Agreement or any other Loan Document is
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect. Each Loan Party reaffirms its obligations under the Loan Documents
to which it is party and the validity of the Liens granted by it pursuant to the
Security Documents. This Amendment shall constitute a Loan Document for purposes
of the Credit Agreement and from and after the Amendment No. 2 Effective Date,
all references to the Credit Agreement in any Loan Document and all references
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Amendment. Each of
the Loan Parties hereby consents to this Amendment and confirms that all
obligations of such Loan Party under the Loan Documents to which such Loan Party
is a party shall continue to apply to the Credit Agreement as amended by this
Amendment.
[Remainder of page intentionally left blank]



-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
CELANESE CORPORATION
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
CELANESE US HOLDINGS LLC
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
 
CELANESE AMERICAS LLC (f/k/a Celanese
 
 
Americas Corporation)
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Vice President and Treasurer
 


[Form of Consenting Lender Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------



 
DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent, Joint Lead Arranger,
Joint Book Runner and as a Lender

 
 
 
 
 
By:
/s/ Marcus M. Tarkington
 
 
 
Name: Marcus M. Tarkington
 
 
 
Title: Director

 
 
 
 
 
By:
/s/ Michael Getz
 
 
 
Name: Michael Getz
 
 
 
Title: Vice President

 




[Form of Consenting Lender Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------





 
Consenting as a Lender:
[INSERT NAME OF LENDER]
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[SECOND SIGNATURE BLOCK IF NEEDED]
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






[Form of Consenting Lender Signature Page to Amendment No. 2]